SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

697
CAF 12-01583
PRESENT: SCUDDER, P.J., CARNI, SCONIERS, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF JOHNATHAN B.M.,
RESPONDENT-APPELLANT.
--------------------------------                  MEMORANDUM AND ORDER
STEUBEN COUNTY ATTORNEY,
PETITIONER-RESPONDENT.


WENDY S. SISSON, ATTORNEY FOR THE CHILD, GENESEO, FOR
RESPONDENT-APPELLANT.

ALAN P. REED, COUNTY ATTORNEY, BATH, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Steuben County (Peter
C. Bradstreet, J.), entered August 2, 2012 in a proceeding pursuant to
Family Court Act article 3. The order, among other things, placed
respondent in the custody of the Commissioner of Social Services of
Steuben County for a period of one year.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs and the petition is
dismissed.

     Memorandum: On appeal from an order of disposition placing him
in the custody of the Commissioner of Social Services of Steuben
County for a period of one year, respondent contends that his
admission to acts that, if committed by an adult, would constitute the
crime of forcible touching was defective because Family Court failed
to comply with Family Court Act § 321.3 (1). We agree. That section
prohibits a court from consenting to the entry of an admission unless
it has ascertained, through an allocution of the respondent and his or
her parent, that respondent is aware of, inter alia, “ ‘all possible
dispositional alternatives’ ” (Matter of Sean R.P., 24 AD3d 1200,
1201, lv denied 6 NY3d 711). “ ‘The statute’s requirements . . . are
mandatory and nonwaivable,’ ” and preservation therefore is not
required (id.). Here, respondent’s admission was defective inasmuch
as “the court failed to ascertain that respondent and his parents were
aware of ‘all possible dispositional alternatives’ ” (id.), such as
the possibilities of a conditional discharge or an extension of
placement (see Matter of Melvin A., 216 AD2d 227, 227-228; see also
Matter of Andrew J.S., 48 AD3d 1224, 1225; Matter of Franklin M., 11
AD3d 469, 469-470; Matter of Joseph P., 229 AD2d 318, 318; cf. Matter
of Daquan BB., 83 AD3d 1281, 1282-1283; Matter of Eric CC., 298 AD2d
632, 633). “Because the period of respondent’s placement has expired,
the petition must be dismissed” (Sean R.P., 24 AD3d at 1201; see
Matter of Alex Z., 82 AD3d 995, 996; cf. Matter of Dakota L.K., 70
                                 -2-                           697
                                                         CAF 12-01583

AD3d 1334, 1335; Matter of Tyler D., 64 AD3d 1243, 1243; Franklin M.,
11 AD3d at 470).

     In view of our determination, we do not address respondent’s
remaining contentions concerning the factual sufficiency of the
admission or the disposition.




Entered:   June 12, 2015                        Frances E. Cafarell
                                                Clerk of the Court